DETAILED ACTION
In Applicant’s Response filed 10/12/21, Applicant amended claims 1 and 6-7; and added new claims 10-17. Claims 2-3 have been cancelled. Currently, claims 1 and 4-17 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 6, 11-12, 14 and 15 are objected to because of the following informalities requiring appropriate correction:
In claim 6, parts “b” and “d”: “the thoracic belt” should be “the upper thoracic belt”.
In claim 11 line 1: “the thoracic belt” should be “the upper thoracic belt”.
In claim 11 line 3: “the size” should be “a size”.
In claim 12 lines 2 and 3: “the position” should be “a position” (2 corrections needed).
In claim 14 line 1: “the thoracic belt” should be “the upper thoracic belt”.
In claim 14 line 3: “the size” should be “a size”.
In claim 15 lines 2 and 3: “the position” should be “a position” (2 corrections needed).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 4-17 are rejected under 35 U.S.C. 103 as being unpatentable over Pethybridge (US 4721102) in view of Beeler (US 2642306).
claim 1, Pethybridge discloses a portable spinal decompression device (portable traction device - col 1 lines 4-6; provides spinal decompression – col 1 lines 27-34) comprising:
a. an upper thoracic belt (upper band 10) configured to be wrapped around a user’s entire chest and positioned close to the axilla (shown in fig 2), wherein the upper thoracic belt is formed of a stretchable material (one or both of the bands may be formed of elastic material – col 1 lines 41-42; elastic is inherently stretchable);
b. a lumbar belt (lower band 11) configured to be wrapped around the user’s waist (shown in fig 2) wherein the lumbar belt is formed of a stretchable material (one or both of the bands may be formed of elastic material – col 1 lines 41-42; elastic is inherently stretchable);
c. rods (biasing means shown in fig 3; interpreted as being a “rod” since it is illustrated as being a thin, straight bar); and
d. a traction assembly (housing 18 which includes spring 21; fig 2-3) capable of extending the rods (the spring 21 biases slide member 22 that is slidably received in the slide passage of housing 18 – col 3 lines 1-4) , wherein the traction assembly further comprises an actuator mechanism (compression spring 21) and moves bi-directionally along the rods (the spring 21 will cause the slide member 22 to move up/down relative to housing 18) to facilitate spinal decompression of the spinal column from the upper thoracic region to the lower lumbar region of the spinal column (col 3 lines 15-25).
Pethybridge does not, however, disclose that the actuator mechanism includes actuator handles that are raised and lowered to move the actuator mechanism bi-directionally along the rods.

With respect to claim 4, Pethybridge in view of Beeler discloses the invention substantially as claimed (see rejection of claim 1) and Beeler teaches that the actuator mechanism includes a quick release mechanism (handle 24 simply needs to be compressed in order to withdrawn the trigger end 23 from the slot 19 to thereby release the sliding tube members from a locked position – this is interpreted as being a quick release mechanism since a user can quickly and easily release the elements from a locked configuration). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide a quick release mechanism as taught by Beeler on the device of Pethybridge in view of Beeler in order to allow a user to quickly and easily adjust the device and/or release the traction force on the user in the event of an emergency.
With respect to claim 5, Pethybridge in view of Beeler discloses the invention substantially as claimed (see rejection of claim 1) and Pethybridge also discloses that the rods are telescoping (as shown i.e. in fig 3, part 22 slides within the interior of part 18, thus providing a telescoping structure).
claim 6, Pethybridge discloses a method of spinal decompression (described use of a portable traction device to put part of a user’s body in traction and provide spinal decompression - col 1 lines 4-6, 25-34) comprising:
a. providing a portable device (portable traction device - col 1 lines 4-6) comprising an upper thoracic belt (upper band 10) configured to be wrapped around a user’s entire chest and positioned close to the axilla (shown in fig 2), wherein the upper thoracic belt is formed of a stretchable material (one or both of the bands may be formed of elastic material – col 1 lines 41-42; elastic is inherently stretchable); a lumbar belt (lower band 11) configured to be wrapped around the user’s waist (shown in fig 2) wherein the lumbar belt is formed of a stretchable material (one or both of the bands may be formed of elastic material – col 1 lines 41-42; elastic is inherently stretchable); rods (biasing means shown in fig 3; interpreted as being a “rod” since it is illustrated as being a thin, straight bar); and a traction tensioner assembly (housing 18 which includes spring 21; fig 2-3; the device is used to put part of the body into traction – col 1 lines 4-6 and thus has an assembly for providing traction tension) comprising an actuator mechanism (compression spring 21) configured to move bi-directionally along the rods (the spring 21 will cause the slide member 22 to move up/down relative to housing 18) to facilitate spinal decompression of the spinal column from the upper thoracic region to the lower lumbar region of the spinal column (col 3 lines 15-25);
b. inserting a first end of each of the rods into a respective upper anchor positioned on the thoracic belt (the upper end of each rod is inserted into a pocket 16 formed in upper band 10; col 2 lines 57-60; figs 1-3); 

d. wrapping the thoracic belt around a user’s entire chest positioned close to the user’s axilla (shown in fig 2; col 2 lines 33-38; col 3 lines 39-40),
e. wrapping the lumbar belt around the user's waist (shown in fig 2; col 2 lines 39-42; col 3 lines 35-39);
f. adjusting the belts (col 2 lines 33-43 and col 3 lines 35-40); and
varying a distance between the belts of the traction tensioner assembly by utilizing a traction mechanism to exert force and extend the rods and return said rods to neutral position (col 3 lines 16-44).
Pethybridge does not, however, disclose that the actuator mechanism includes actuator handles that are raised and lowered to move the actuator mechanism bi-directionally along the rods.
Beeler teaches a device which includes an analogous extendable rod defined by sliding rod members (9 and 10; figs 1-3) and a traction assembly which comprises an actuator mechanism (spring 50) and actuator handle (handle 24; figs 1-3) that is raised and lowered to move the actuator mechanism bi-directionally along the rod (col 4 lines 27-35). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have added a handle as taught by Beeler to the actuator mechanism on each rod in Pethybridge in order to permit a user to easily control extension of each rod during adjustment.
such that the user can stand, sit, or lay down while wearing and operating the portable device. 
Since this limitation recited that the user “can” stand, sit or lay down… it has been interpreted as being equivalent to reciting that the user is “capable” of doing so while wearing the device. A recitation of the capability to perform a function is not a positive limitation but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense.  (see In re Hutchison, 69 USPQ 138). In the present case, with regard to this statement of intended use, it does not impose any structural limitations on the claims distinguishable over the prior art device of Pethybridge in view of Beeler which is capable of being used as claimed if one desires to do so. In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963). Furthermore, the manner in which a device is intended to be employed does not differentiate the claimed apparatus from prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987). In the present case, the device of Pethybridge in view of Beeler is shown in figure 2 on a user while they are standing. Also, as shown in figure 2, the device is configured to be worn about the user’s waist and does not extend downwardly over the buttocks or legs. Thus, there is no part of the device which would obstruct or prevent a user from sitting while wearing the device. Furthermore, as shown in figure 2, there are no structural elements which protrude outwardly from the device which would obstruct or prevent a user from laying down while wearing the device. Therefore, the device of Pethybridge in view of Beeler is interpreted as being capable of being used in a 
With respect to claim 7, Pethybridge in view of Beeler discloses the invention substantially as claimed (see rejection of claim 1) and Pethybridge also discloses that the rods are extended via a mechanical mechanism (via compression spring 21; col 3 lines 1-4).
With respect to claim 8, Pethybridge in view of Beeler discloses the method substantially as claimed (see rejection of claim 6) and Pethybridge also discloses an actuator (spring 21 is interpreted as being an actuator since it is configured to cause movement of member 22).
With respect to claim 9, Pethybridge in view of Beeler discloses the method substantially as claimed (see rejection of claim 8) and Beeler teaches that the actuator mechanism includes a quick release mechanism (handle 24 simply needs to be compressed in order to withdrawn the trigger end 23 from the slot 19 to thereby release the sliding tube members from a locked position – this is interpreted as being a quick release mechanism since a user can quickly and easily release the elements from a locked configuration). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide a quick release mechanism as taught by Beeler on the device of Pethybridge in view of Beeler in order to allow a user to quickly and easily adjust the device and/or release the traction force on the user in the event of an emergency.
With respect to claim 10, Pethybridge in view of Beeler discloses the invention substantially as claimed (see rejection of claim 1) and Pethybridge also discloses
a. An upper anchor positioned on the upper thoracic belt and defining a first

b. A lower anchor positioned on the lumbar belt and defining a second receiving
well (pocket 17; figs 1 and 3; col 2 lines 57-60), wherein one of the rods includes a first end received by the first receiving well of the upper anchor and a second end received by the second receiving well of the lower anchor (as shown in figs 1 and 3), each of the first and second ends being enclosed by the respective receiving well (as shown in figs 1 and 3).
With respect to claim 11, Pethybridge in view of Beeler discloses the invention substantially as claimed (see rejection of claim 10) and Pethybridge also discloses that the thoracic belt includes a first adjustable closure (fastening means 12 on upper band 10; may be Velcro – col 2 lines 42-46; Velcro fastening means are adjustable since there are multiple hooks/loops on each cooperating fastener to provide a variety of potential fastening arrangements) and the lumbar belt includes a second adjustable closure (fastening means 14 on lower band 11; may be Velcro – col 2 lines 42-46; Velcro fastening means are adjustable since there are multiple hooks/loops on each cooperating fastener to provide a variety of potential fastening arrangements), each of the first and second adjustable closures (12/14) configured to allow the size of the respective belt to be adjusted when fitting to a user (col 2 lines 33-37, 39-42).
With respect to claim 12, Pethybridge in view of Beeler discloses the invention substantially as claimed (see rejection of claim 11) and Pethybridge also discloses that the first adjustable closure (12) is configured to adjust the position of the upper anchor relative to a user (pockets 16 are provided on band 10 and therefore the position of the pockets 16 with respect to the user will be adjusted when band 10 is adjusted via fastening means 12) and the 
With respect to claim 13, Pethybridge discloses a portable spinal decompression device (portable traction device - col 1 lines 4-6; provides spinal decompression – col 1 lines 27-34) comprising:
a. an upper thoracic belt (upper band 10) configured to be wrapped around a user’s entire chest and positioned close to the axilla (shown in fig 2), wherein the upper thoracic belt is formed of a stretchable material (one or both of the bands may be formed of elastic material – col 1 lines 41-42; elastic is inherently stretchable);
b. a lumbar belt (lower band 11) configured to be wrapped around the user’s waist (shown in fig 2) wherein the lumbar belt is formed of a stretchable material (one or both of the bands may be formed of elastic material – col 1 lines 41-42; elastic is inherently stretchable);
c. an upper anchor positioned on the upper thoracic belt and defining a first
receiving well (pocket 16; figs 1 and 3; col 2 lines 57-60); 
d. a lower anchor positioned on the lumbar belt and defining a second receiving
well (pocket 17; figs 1 and 3; col 2 lines 57-60);
e. a rod (each biasing means shown in fig 3; interpreted as being a “rod” since it is illustrated as being a thin, straight bar) having a first end received by the first receiving well of the upper anchor and a second end received by the second receiving well of the lower anchor 
f. a traction assembly (housing 18 which includes spring 21; fig 2-3) capable of extending the rods (the spring 21 biases slide member 22 that is slidably received in the slide passage of housing 18 – col 3 lines 1-4) , wherein the traction assembly further comprises an actuator mechanism (compression spring 21) and moves bi-directionally along the rods (the spring 21 will cause the slide member 22 to move up/down relative to housing 18) to facilitate spinal decompression of the spinal column from the upper thoracic region to the lower lumbar region of the spinal column (col 3 lines 15-25).
Pethybridge does not, however, disclose that the actuator mechanism includes actuator handles that are raised and lowered to move the actuator mechanism bi-directionally along the rods.
Beeler teaches a device which includes an analogous extendable rod defined by sliding rod members (9 and 10; figs 1-3) and a traction assembly which comprises an actuator mechanism (spring 50) and actuator handle (handle 24; figs 1-3) that is raised and lowered to move the actuator mechanism bi-directionally along the rod (col 4 lines 27-35). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have added a handle as taught by Beeler to the actuator mechanism on each rod in Pethybridge in order to permit a user to easily control extension of each rod during adjustment.
With respect to claim 14, Pethybridge in view of Beeler discloses the invention substantially as claimed (see rejection of claim 13) and Pethybridge also discloses that the 
With respect to claim 15, Pethybridge in view of Beeler discloses the invention substantially as claimed (see rejection of claim 14) and Pethybridge also discloses that the first adjustable closure (12) is configured to adjust the position of the upper anchor relative to a user (pockets 16 are provided on band 10 and therefore the position of the pockets 16 with respect to the user will be adjusted when band 10 is adjusted via fastening means 12) and the second adjustable closure (14) is configured to adjust the position of the lower anchor relative to a user (pockets 17 are provided on band 11 and therefore the position of the pockets 17 with respect to the user will be adjusted when band 11 is adjusted via fastening means 14) to ensure a proper fit (col 2 lines 39-42).
With respect to claim 16, Pethybridge in view of Beeler discloses the invention substantially as claimed (see rejection of claim 13) and Pethybridge also discloses that the rods are extended via a mechanical mechanism (via compression spring 21; col 3 lines 1-4).
claim 17, Pethybridge in view of Beeler discloses the invention substantially as claimed (see rejection of claim 13) and Pethybridge also discloses that the rod is one of at least two rods (four biasing means are provided to apply equal traction around the body – col 3 lines 16-21; fig 1).

Response to Amendments/Arguments
Applicant’s amendments and arguments filed 10/12/21 have been fully considered as follows:
	Regarding the objections to the claims, Applicant’s amendments to claim 1 have been fully considered and are sufficient to overcome the objections which, accordingly, have been withdrawn. New objections have been given, however, as necessitated by Applicant’s amendments to the claims (as noted above).
	Regarding the claim rejections under 35 USC 101, Applicant’s amendments to claim 1 have been fully considered and are sufficient to overcome the rejections which, accordingly, have been withdrawn.
	Regarding the claim rejections under 35 USC 112, Applicant’s amendments to claim 1 have been fully considered and are sufficient to overcome the rejections which, accordingly, have been withdrawn.
	Regarding the claim rejections under 35 USC 102, Applicant’s arguments on pages 8-9 of the Response have been fully considered but are rendered moot in view of the new grounds of rejection presented above which were necessitated by Applicant’s amendments to the claims.

Citation of Pertinent Prior Art
The following prior art is made of record because it is considered pertinent to applicant's disclosure although it is not relied upon in the present rejections of record: Scott (US 4715362); Reinecke et al (US 7276038): Roballey (US 2004/0073150).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLIN CARREIRO whose telephone number is (571)270-7234. The examiner can normally be reached M-F 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on 571-270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CAITLIN A CARREIRO/Examiner, Art Unit 3786